 Case 0:18-cv-61047-UU Document 279 Entered on FLSD Docket 10/31/2019  Page 1 of 2
                                                            Emma Kaminski

                                                                             1049 Nautica Dr
                                                                             Weston, FL 33327
                                                                              954 494-008



Sto My Stem
Cel s from Being                                                                    OCT 3 1 2019
                                                                                     ANGELA E. NOBLE
                                                                                    CLERK U.S. DIST. CT.



Destroyed
                                                                                    S. D. OF FLA. - MIAMi




                       Clerk of the Court
                       US District Court
                       400 N. Miami Ave.
                       Miami, FL 33128
                       RE: USA v US Stem Cell Clinic and others, Case 18-cv-
                       61047-UU
                       My Name is Emma Kaminski,
                       I have my Stem Cells stored at US Stem Cell tissue bank. These cells are MY
                       PROPERTY. US Stem Cell is just storing them.
                       I have benefited greatly from my OWN stem cells in treating osteoarthritis of my
                       Shoulder. My stem cell treatments have helped me regain my movement and have
                       decreased my pains greatly. I am 81 years old and StemCell has helped me avoid
                       surgery. I chose to store my stem cells at US Stem Cell in order to continue to
                       improve my health and mobility.


                       My health would be greatly affected if I did not have access to my own stem cells in
                       the future.


                       DO NOT DESTROY MY STEM CELLS.



                       Regards,      ~f~
                       Emma Kaminski       ·
Case 0:18-cv-61047-UU Document 279 Entered on FLSD Docket 10/31/2019 Page 2 of 2




                                                                --



                                                                 (Tl
                                                                 (Tl
                                                                 \i)
                                                                 .,..i

                                                                 r···
                                                                 r··
                                                                  I
                                                                 ill
                                                                 (\!
                                                                 ...   ~

                                                                 P1
                                                                (ij




                    '




                    t
                    l
